Denied September 14, 1915.
On Petition for Rehearing.
(151 Pac. 476.)
Rehearing denied and former opinion approved.
Rehearing Denied.
Messrs. Veazie, McCourt & Veazie, for appellant.
Messrs. Boggs & Wilson and Mr. William I. Vawter, for respondent.
Department 2.
Mr. Justice Eakin
delivered the opinion of the court.
3. This is a motion for a rehearing. Plaintiff urges the application of the same rule as stated in Stanchfield Warehouse Co. v. Central R. R. Co., 67 Or. 396 (136 Pac. 34), to the effect that pleading over after demurrer is overruled waives the demurrer. The second point in the syllabi states:
‘ ‘ Plaintiff, by pleading over after a demurrer to the answer was overruled, did not waive the objection that *358the answer did not state facts sufficient to constitute a defense, and such objection could be raised at any time during the trial, or on appeal.”
This, we understand, states the general rule that the sufficiency of the complaint or the jurisdiction of the court are never waived, and can be raised at any time. In this case the plaintiff alleges that the interest of Howard in the insured property was in trust, and any allegation in the complaint of ownership of the insured property would fall before such a statement. Plaintiff relies upon the fact that the complaint alleg’es that he is the owner of the property sought to be recovered, and upon that allegation as conclusive in regard to that question; but such a conclusion cannot be reached, in the face of the allegations of the complaint that Howard owns only as trustee. That admission is relied upon by the defendant, and cannot aid the plaintiff to remand the case for further proceedings in the lower court, for the reason that there is no proceeding that will allow him to deny such admission.
The defendant objected to the question to Howard concerning the conclusion of law as to the owner of the property, where Howard answered, “Myself and Mr. Morse,” when facts appearing in the complaint show that he does not own the property.
The motion for rehearing will be denied and the original opinion adhered to.
Former Opinion Approved. Behearing Denied.
Mr. Justice McBride, Mr. Justice Bean and Mr. Justice Harris concur.